Citation Nr: 1509299	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable initial evaluation for a right ankle disability, prior to March 15, 2011. 

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. B. 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to March 2008.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction now rests with the RO in Waco, Texas, from which the appeal was certified.  

This case was previously before the Board, in April 2014, when entitlement to a compensable initial rating for a right ankle disability prior to March 15, 2011, and in excess of 10 percent thereafter, and entitlement to an initial rating in excess of 10 percent for low back strain, were denied.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in December 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to a compensable initial rating for right ankle disability prior to March 15, 2011, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

In March 2011, the Veteran and R. B. testified at a hearing before a Decision Review Officer (DRO) in Waco, Texas.  A transcript of the hearing is of record.

Additionally, the Board notes that the Veteran submitted additional buddy statements in April 2014 and January 2015, and did not waive RO review of such.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2014).  However, the January 2015 buddy statements to do not reference the Veteran's right ankle disability.  Moreover, only one (April 2014) buddy statement indicated the Veteran suffered from a right ankle condition.  Specifically, the April 2014 buddy statement reported the Veteran favored his right ankle after his first deployment and that an ankle condition was exacerbated by a second deployment; however, the statement did not provide further characterization of such, and thus, is essentially duplicative of other evidence of record.  Accordingly, it is unnecessary to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence as it would not be prejudicial to the Veteran for the Board to address the merits of this claim.  

The issues of entitlement to an evaluation in excess of 30 percent for PTSD, and entitlement to an evaluation in excess of 10 percent for low back strain, were raised in a January 2015 application for benefits, associated with the record in the Veterans Benefits Management System.  However, as discussed below, the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the remand section.  Thus, only the issue of entitlement to an evaluation in excess of 10 percent for low back strain has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to March 15, 2011, the Veteran's right ankle disability was manifested by pain productive of noncompensable limitation of motion and did not result in more than a slight reduction of dorsiflexion and plantar flexion.



CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no higher, for service-connected right ankle sprain, prior to March 15, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for the right ankle disability arose from a disagreement with the initial evaluation assigned following the grant of service connection for the right ankle disability.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C.A. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records and VA examination reports have been obtained and are associated with the claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  In the relevant period on appeal, VA provided an October 2008 joints examination which evaluated the right ankle disability.  The October 2008 VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that the October 2008 VA examination report is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board notes that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to ascertain the severity of the Veteran's right ankle disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating for his right ankle disability.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505  2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In an April 2011 rating decision, the RO increased the noncompensable initial rating assigned to the Veteran's right ankle disability to 10 percent, effective March 15, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099 and 5024, hyphenated as 5099-5024.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2014).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Diagnostic Code 5024 instructs VA to rate the disability on limitation of motion of the affected part(s), as degenerative arthritis.

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id. 

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 degrees to 45 degrees and normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  38 C.F.R. §  4.71, Plate II.  

Initially, the Board notes that a noncompensable initial rating was assigned for service-connected right ankle disability in the March 2009 rating decision which granted service connection, in part, on the basis of a finding of no objective evidence of painful or limited motion.  The October 2008 VA examiner, the only VA examination of record for the period prior to March 15, 2011, found right ankle dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees.  Thus, the Veteran had a slight reduction in dorsiflexion and flexion with respect to the right ankle.  The October 2008 VA examiner found there was no evidence of giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion of the right ankle joint.  The Board acknowledges that the October 2008 VA examiner also reported there was no objective evidence of pain with active motion, nor objective evidence of pain following repetitive motion.  There was also no additional limitation after repetitive motion.  However, the October 2008 VA examiner also reported tenderness of the right ankle with movement.  Furthermore, the October 2008 VA examiner also noted that the Veteran complained of pain with respect to his right ankle and the Veteran reported a gradual onset of his right ankle pain.  

Additionally, there is other relevant evidence of record for the period prior to March 15, 2011.  Specifically, a July 2009 VA treatment record, specific to the musculoskeletal system, noted no muscle pain, muscle, weakness, joint swelling, joint stiffness but did provide a positive indication for joint aches in L BP.  While it is not clear for what L BP is an acronym, it seems likely such does not reference the right ankle.  Another VA treatment record, dated in September 2009, also specific to the musculoskeletal system, reported in part, that there was no complaint of joint pain.  Nonetheless, in March 2011 testimony, provided prior to March 15, 2011, the Veteran described that his right ankle always felt sore, popped when he moved a certain way, was uncomfortable and was manifested by a constant dull pain.  Furthermore, the Veteran testified that when he was on his feet all day it was sore and hurting at the end of the day.   The Veteran is competent, as a lay person, to describe such symptomatology, including pain, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Moreover, this is consistent with the fact that he was diagnosed with, and service connected for, a right ankle sprain at the October 2008 VA examination.  

As noted above, the Veteran lacked 5 degrees out of 45 degrees for plantar flexion and 5 degrees out of 20 degrees for dorsiflexion in the October 2008 examination; such limitations do not rise to the level of moderate limitation of motion.  There is no evidence of record of greater loss of motion during the period prior to March 15, 2011.  However, as described above, in March 2011 testimony, the Veteran reported ankle pain when he is on his feet for an extended time period, which may be characterized as a flare-up.  Additionally, the Veteran's reports of pain during the October 2008 examination, and during the March 2011 DRO hearing, constitute competent evidence of a right ankle that is painful on motion.  His description of the pain is not inconsistent with objective evidence of pain on active motion or repetitive motion not being found on examination in October 2008 as it is highly unlikely that he was on his feet for an extended period just prior to the examination - the conditions that he described as resulting in pain at that time.  Thus, the Board finds that application of 38 C.F.R. § 4.59 requires that a 10 percent rating be assigned for his right ankle disability. 

However, the evidence is against a finding that his right ankle disability approximated the criteria for a higher rating prior to March 15, 2011.  This is because, although the Veteran had pain as he described, the evidence shows that his range of motion was characterized only by a slight reduction in dorsiflexion and flexion prior to March 15, 2011.  The evidence of record shows that his right ankle disability did not approximate the criteria of marked limitation of motion prior to March 15, 2011.  In making this determination, the Board has considered the Veteran's reports of pain as well as other symptoms to include tenderness and popping.  The fact that he had pain, even if his pain was throughout the range of motion, does not in itself warrant a rating higher than 10 percent for that period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss).  Thus, the Veteran's reports regarding the manifestations of his ankle disability, which consisted primarily of pain, are essentially contemplated by § 4.40 and § 4.45 but do not show such an extent of disability as to warrant higher than a 10 percent rating.  The preponderance of evidence is against a finding that his pain resulted in functional loss beyond moderate limitation of motion of the right ankle at any period of time prior to March 15, 2011.  

The Board further finds that manifestations related to the ankle, for evaluation under Diagnostic Codes 5270, 5272, 5273, 5274, are not applicable, as the presence of ankylosis, astragalectomy, or malunion of the os calcis or astragalus, has not been demonstrated for the period prior to March 15, 2011.  

In view of the foregoing, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for his right ankle disability prior to March 15, 2011, based on painful motion, under the current Diagnostic Code 5024, with consideration of 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, and 4.59.  Under Diagnostic Code 5024, where there is arthritis (or disability as analogous to arthritis) with noncompensable limitation of motion, the minimum compensable evaluation for the joint, i.e., 10 percent under Diagnostic Code 5260 or 5261, is warranted.  See also DeLuca, 8 Vet. App. At 206; Mitchell, 25 Vet. App. at 38-43.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's right ankle disability are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms for the period prior to March 15, 2011.  Essentially, for the period prior to March 15, 2011, the Veteran reported pain, tenderness, popping, and soreness, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for his right ankle disability.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record, specifically the October 2008 VA examination report, stated the Veteran was a full-time student.  Moreover, the Veteran has not asserted that he was unemployed due to his right ankle disability during the period prior to March 15, 2011.  Therefore, further consideration of a TDIU is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, there is a basis for an initial evaluation of 10 percent, prior to March 15, 2011, for the Veteran's service-connected right ankle disability.  The appeal must therefore be granted to that extent.  The Board also concludes that the preponderance of evidence is against a finding that the Veteran's right ankle disability approximated the criteria for a rating higher than 10 percent during any time prior to March 15, 2011.  The appeal must therefore be denied to the extent of a rating higher than 10 percent during that period.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 10 percent initial rating for right ankle sprain prior to March 15, 2011, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The March 2009 rating decision granted service connection for PTSD, and assigned a 10 percent initial evaluation, effective from March 13, 2008.  A notice of disagreement (NOD) was received in October 2009 as to 10 percent initial rating assigned for the service-connected PTSD.  The RO issued a May 2010 statement of the case (SOC) and the Veteran timely perfected an appeal.  

In an April 2011 rating decision, the RO increased the rating for PTSD to 30 percent, effective from March 22, 2011, and issued an April 2011 Supplemental SOC for such.  The Veteran submitted a June 2011 NOD with respect to the effective date of the higher rating assigned for PTSD in the April 2011 rating decision.  A January 2013 rating decision subsequently assigned a 30 percent rating for PTSD effective from March 13, 2008.  In the January 2013 rating decision, the RO held that the decision was a total grant of the appeal for an earlier effective date for the 30 percent evaluation for PTSD.  

Nonetheless, the record does not reflect the Veteran withdrew his appeal for a higher initial evaluation for PTSD, notwithstanding that his evaluation was increased to 30 percent, during of the appeal, effective from the date of the grant of service connection.  Because less than the maximum available benefit for a schedular rating was awarded, such does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, in the circumstances presented in this case, the Board finds that a remand is warranted as a supplemental statement of the case (SSOC) has not been issued with consideration all the relevant evidence of record associated with the record since the most recent adjudication of the claim by the RO, nor has an SSOC been issued specific to the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, adjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, as this appeal was initiated based on the March 2009 rating decision and October 2009 NOD.  If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


